Title: To James Madison from Julien Poydras de Lalande, 28 January 1812
From: Lalande, Julien Poydras de
To: Madison, James


In Convention
Sir
N: Orleans January 28th. 1812
The Representatives of the People of the Territory of Orleans in Convention assembled have now the honour to submit to the consideration of Congress, the Constitution or form of Government, the result of their joint deliberations, under the act, providing for the admission of this Country, into the Union of the States.
Motives of peculiar urgency connected with the repose and security of the People of this Territory have induced them to solicit of the Executive, that the Constitution herewith transmitted may be immediately laid before Congress, so as to be acted on, without delay at their present session. The anticipated change in the Government of this Territory has had a tendency to produce a considerable relaxation in some of the most important departments thereof. Provided the adoption of the new form should be delayed to a distant period, serious injuries and inconveniencies to the People are apprehended. The Convention therefore beg leave to express to Congress, through the Executive their most earnest solicitudes for as speedy a provision against such a state of things as may comport with the other national duties of that Body.
By the unanimous order of the Convention With great respect, we have the honor to be Sir Your Excellency’s most obedient servants

J Poydras President of the Convention
Attest: Eligius Fromentin Secretary to the Convention

